This is an appeal from an order of the circuit judge directing issuance of a *Page 281 
temporary injunction, made on the filing of the amended bill, and its presentation to the judge for temporary injunction.
We have had occasion several times heretofore to point out that the order appealed from is not such an interlocutory order from which an appeal is provided.
Section 8307 of the Code providing for appeals in injunction cases, has relation to appeals prosecuted when applications have been granted or refused, after the applications have been set down for hearing under section 8304 of the Code. The injunction was not granted after hearing on the application.
The question is a jurisdictional one, and it is the duty of this court, in such cases, to dismiss the appeal ex mero motu. We are, therefore, compelled to dismiss the appeal. It is so ordered. Lee et al. v. City of Birmingham, 221 Ala. 419,128 So. 902; Greenwood et al. v. State ex rel. Bailes, Solicitor,229 Ala. 630, 159 So. 91, and Malone et al. v. Kellett,229 Ala. 648, 159 So. 95.
Appeal dismissed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.